IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-14-00340-CR

                         IN RE MILTON LEE GARDNER


                                 Original Proceeding


                            MEMORANDUM OPINION


       In this mandamus proceeding, Milton Lee Gardner requests this Court to order

the Limestone County District Clerk to rule on his pretrial writ of habeas corpus filed

with the trial court on September 9, 2014, and if the ruling does not grant relief, to

transmit the writ to the Court of Appeals. There are procedural problems with this

petition, including that it has not been served on the District Clerk as the respondent or

the State as the real party in interest, see TEX. R. APP. P. 9.5; 52.2; however, we use Rule 2

and look beyond these deficiencies to dispose of Gardner’s petition. TEX. R. APP. P. 2.
       As a Court of Appeals, we have no jurisdiction to compel a district clerk to act

except to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West

2004). Gardner has not alleged any need for this Court to protect that jurisdiction.

       Accordingly, Gardner’s petition is dismissed for want of jurisdiction.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed November 20, 2014
Do not publish
[OT06]




In re Gardner                                                                          Page 2